DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of Group X in the reply filed on 03/25/2022 is acknowledged. 
The traversal is on the ground(s) that the eleven groups would not result in an undue search burden and furthermore, Group X requires the cells of Group I.  This is not found persuasive because each identified group requires a separate NPL and classification search and therefore would produce an undue search burden. However, upon further search and consideration, Group I has additionally been examined while examining Group X and thus Claims 1-4, 9-10 and 19 have been examined and claims 5-8, 11-18, and 20 are withdrawn and non elected. 
The requirement is still deemed proper and is therefore made FINAL.


Claims 1-20 are currently pending in the application.
Claims 5-8, 11-18 and 20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-4, 9, 10 and 19 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (i.e. judicial exception) without significantly more. 
Claims 1-3 recite human amniotic fluid clonal stem cell lines. These cells are not significantly different from that of the naturally occurring product as they are obtained from amniotic fluid and expanded.
Claims 4 and 9-10 recite cultures of and pharmaceutical compositions comprising the cells of claim 3. These cultures and compositions do not result in structurally or functionally different cells than their naturally occurring counterparts.
Regarding claims 1-3, this judicial exception is not integrated into a practical application because the claim does not provide further limitations other than the cell markers of the cells obtained from human amniotic fluid. Regarding claims 1-3, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any further limitations are directed towards the cell marker expression which does not alter the product of nature itself from the counterpart found in nature. As seen in Chen et al. ((2015. Sci Rep 5, 11560; Table 1, Figure 7) the recited cell markers are inherently found in amniotic fluid stem cell populations.
Claim 4 recites cultures comprising the cells of claim 3, a judicial exception and naturally occurring product. There is no guidance that this culture results in structurally or functionally different cells than their naturally occurring counterparts.
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception as the media could be the amniotic fluid from which the cells themselves are harvested in nature. 
The judicial exception is not integrated into a practical application by being claimed in a culture because the claim only provides the further limitation that the naturally occurring cells are in a media which supports the proliferation. As recited, the media could be any number of substances which support the proliferation including amniotic fluid itself which would not provide for a structurally or functionally different product which is significantly more than it’s naturally occurring counterpart. 
Claims 9 and 10 recite a pharmaceutical composition comprising the cells and other components such as buffers and pharmaceutically accepted excipients as well as growth factors.
The claims do not provide further structural or practical limitations other than the various components and do not provide guidance as to how the composition combined with a component would result in a structurally or functionally different product than that of the naturally occurring counterpart. Placing the cells in a “pharmaceutical composition” merely recites the intended use for the cells, and does not integrate said naturally occurring cells into a practical application.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any further limitations are directed towards placing the cells in a pharmaceutical composition comprising components which are additionally naturally occurring or have no effect on the cells themselves. As seen in Ma et al. when injected into the muscle, the AFCS are suspended in PBS as well as FBS (p. 600, 1st column) as evidenced by ThermoFisher, FBS comprises growth factors and various other components (middle paragraph) which read on the limitations of claim 10. Therefore the invention is well known in the art and does not amount to significantly more than the judicial exception. 
Therefore claims 1-4, 9 and 10 are directed towards a judicial exception without significantly more and are rejected under 101. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (J Tissue Eng Regen Med2012; 6: 598–613) as evidenced by Chen et al. (2014. Heterogeneity of stem cells in human amniotic fluid, J Regen Med Vol: 3 Issue: 1),
Regarding claim 1, Ma et al. teaches a method and resulting product of generating amniotic fluid stem cell lines from one clone (i.e. clonal) (p. 599, isolation and culture). As evidenced by Chen et al.  stem cells obtained from human amniotic fluid inherently have normal karyotypes (p. 7, Source of AFSC). Furthermore, AFSCs inherently differentiate into ectodermal, endodermal and mesodermal lineages, self-renew and had no tumorigenesis (p. 6, 1st paragraph; p. 21, 1st paragraph; p. 23, 1st paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2014. Heterogeneity of stem cells in human amniotic fluid, J Regen Med Vol: 3 Issue: 1) in view of Ma et al. (J Tissue Eng Regen Med2012; 6: 598–613) and Siegel et al. (2007. Stem Cell Rev 3:256–264) as evidenced by Thermofisher (“Understand the Basics of Fetal Bovine Serum (FBS)”. 
Regarding claims 1, 2 and 4, Chen et al. teaches stem cells obtained from human amniotic fluid (AFSCs) with normal karyotypes (p. 7, Source of AFSC). Furthermore, AFSCs inherently differentiate into ectodermal, endodermal and mesodermal lineages, self-renew and had no tumorigenesis (p. 6, 1st paragraph; p. 21, 1st paragraph; p. 23, 1st paragraph). Chen et al. teaches that the cells comprise cells which express CD90, SSEA4, OCT4, Nanog, Sox-2, REX-1, CD44, CD29 and CD73 (Table 1, Figure 7). Chen et al. utilized FACS to isolate cells which express specific markers such as CD90 and SSEA-4 which are then cultured (Figures 6C&6D).
Chen et al. does not explicitly teach that the stem cells are homogenous and one clonal population (i.e. derived from one cell).
Ma et al. teaches that clonal lines can be made from AFSCs via selecting a singular clone and culturing it (Abstract, p. p. 599, isolation and culture). Ma et al. teaches that of the clonal lines made, certain lines expressed SSEA4 and an overwhelming majority of cells expressed CD90 (p.609, Figure 3). Additionally, the cell lines expressed Oct4, Nanog, REX-1, Sox-2, and CD44 (Figure 3).
It would be obvious to one of ordinary skill in the art based on the teachings of Chen et al. which show the ability to sort out cell populations via CD90 and SSEA4 markers (Figures 6C&6D) that a homogenous population of cells would be obtained with a reasonable expectation of success from one clone. An artisan would be motivated to sort for CD90 cells as CD90 is a cell marker indicator for pluripotent amniotic fluid stem cell lines (Siegel et al.; p. 261 1st paragraph). An artisan would be further motivated to sort the cells in a heterogenous population as a means for obtaining homogenous stem cells via the expression of SSEA4 as it is an embryonic stem cell marker for undifferentiated cells and the occurrence of cell populations expressing more than one marker (i.e CD90 and SSEA-4) poses the intriguing possibility of cells with a closer resemblance to embryonic stem cells, or with a greater potential to differentiate into more lineages (p. 21, 1st paragraph; p. 23, last paragraph).
Regarding claim 3, Chen et al. teaches that after five passages the population of cells isolated from human amniotic fluid, SSEA-4 is at 30% (Table 1). This reads on the claimed 27% of cells as it shows that the population consistently express SSEA-4 at 30% and would therefore have 27% of cells. Although in Table 1 CD90 does not show 95-99% CD90 after 5 passages, CD90 only increases with expansion and that the cells can be selected by CD90 expression (Table 1, Figure 6C). Therefore as shown in Chen et al., it would be obvious that an artisan could sort the cells for the CD90 cell marker and therefore obtain a homogenous population of cells with 95%-99% of CD90 cells initially and then after expansion have the same percentage with a reasonable expectation of success. An artisan would be motivated to sort CD90 cells as CD90 is a cell marker indicator for pluripotent amniotic fluid stem cell lines (Siegel et al.; p. 261 1st paragraph). Thus as discussed above in view of Ma’s teachings of obtaining clonal homogenous populations of AFSCs, it would be obvious to obtain a clonal homogenous population with 95-99% CD90 cells and 27% SSEA expressing cells with a reasonable expectation of success as methods are known in the art.
Regarding claims 9 and 10, Chen et al. does not teach a pharmaceutical composition comprising various agents and/or buffers.
Regarding claim 9, a pharmaceutical composition is merely intended use and does not provide structure to the invention, Ma et al. teaches that when injected into the muscle the AFCS are suspended in PBS (a buffer; Ma et al., p. 600, 1st column).
Regarding claim 10, Ma et al. additionally teaches that FBS is also present with the PBS (p. 600, 1st column) as evidenced by ThermoFisher, FBS comprises growth factors and various other components (middle paragraph) which read on the limitations of claim 10.
It would be obvious to one of ordinary skill in the art to suspend the cells of Chen et al. and Ma et al. in FBS and PBS as taught by Ma et al. with a reasonable expectation of success. An artisan would be motivated to utilize cells in this manner with these components as Ma et al. shows that the solution comprising FBS and PBS is effective in facilitating survival, migration into damaged muscles, differentiation in vivo and incorporation into muscle fibers, thus contributing to skeletal muscle regeneration (p. 606)
Therefore the invention would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (supra) in view of Ma et al. (supra) and Siegel et al. (supra) as evidenced by Thermofisher (supra) as applied to claims 1-4, 9 and 10  above and in further view of Sun et al. (2015. Sci Rep 5, 11560).
As discussed above, Chen et al. and Ma et al. teach a homogenous population of amniotic fluid stem cells derived from the same clone with 95%-99% CD90 and 27% SSEA4 expression markers.  
However Chen et al., Ma et al. and Siegel et al. do not teach utilizing the cells for wound healing via injection with a buffer.
Sun et al. teaches that human amniotic fluid stem cells (hAFs) are utilized in skin wound healing (Abstract). Flow cytometry showed that hAFS cells express the embryonic stem cell markers of Oct-4, hTERT, SSEA-1, SSEA-4 and CD11717 but not SSEA-318,19. These cells also express mesenchymal
stem cell markers CD29, CD44, CD73, CD90 and CD105 (p. 2, 2nd paragraph). Human amniotic fluid stem cells were injected into the wound beds of mice with excision wounds (i.e. parenteral administration to the wound of a subject in need thereof) (p. 3, last paragraph). The cells are administered in a 120 microliter suspension (p. 13, 1st paragraph) and therefore are in a buffer.
It would be obvious to one of ordinary skill in the art to utilize the homogenous amniotic fluid cells described by Chen in view of Siegel et al. for the purpose of wound healing via injection into the wound as taught by Sun et al. with a reasonable expectation of success. An artisan would be motivated to utilize the cells of Chen in the method of Sun et al. as  Sun et al. teaches that human amniotic fluid stem cells with the same markers as those expressed by the cells of Chen et al. in a buffer and injected into the wound promote wound healing and repairing skin damage, have low immunogenicity and have a uniquely high proliferation which is promising for epidermal regeneration (Sun et al.; Abstract).
Therefore the invention as a whole would have been prima facie obvious at the time of the effective filing date to an artisan of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632          
                                                                                                                                                                                 
/TAEYOON KIM/             Primary Examiner, Art Unit 1632